Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (In millions) (Unaudited) Years Ended December 31, Earnings: Income from continuing operations before taxes $ Add (deduct): Equity in income of non-consolidated affiliates ) Dividends received from non-consolidated affiliates ― ― Capitalized interest ) ― Fixed charges as described below Total $ Fixed charges: Interest expensed and capitalized $ Estimated interest factor in rent expense(1) Total $ Ratio of earnings to fixed charges (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
